vee department of the treasury internal_revenue_service washington d c 6a s10 s- of date nov contact person identification_number telephone number ein legend m dear sir or madam this is in reply to the letter submitted on your behalf concerning your proposal to implement a program through which you will make grants to certain organizations which receive a designated amount of volunteer services from employees and retired employees of m you are exempt under sec_501 of the internal_revenue_code and are a private_foundation within the meaning of sec_509 of the code mis a substantial_contributor to you and thus is a disqualified_person within the meaning of sec_4946 of the code you have proposed to establish a new program to make grants to organizations which have been recognized as exempt under sec_50i c of the code and which are classified as public_charities under sec_509 and to governmental units described in section i70 c i in order to be eligible to participate in this program the organization must receive a designated amount of volunteer services from m's employees and retirees it is to be the responsibility of the volunteer or team of volunteers to select the organization they will work for and the amount of hours to be volunteered the amount of the grant you will make is dependent upon the number of hours of volunteer service provided the grantee by m's employees and retirees you and m will ensure that this new program is separate from other similar programs operated by m m will not include references to this new program in product advertisements however m may refer to the program in annual reports news releases or institutional_advertising which do not also offer specific products for sale at specific prices you expect to contract with an independent for-profit entity to serve as the processor and fiscal agent for this program this entity will receive the applications from the volunteers inform the charitable organizations receiving this assistance that they are eligible for a grant from you and set forth the terms and conditions of the grant these conditions will include requiring the recipient acknowledge that the stated amount of volunteer hours have been performed and that the grant monies can only be used exclusively for charitable purposes that entity will confirm the status of any 50i c grantee which has been selected as a grant recipient an organization described in section i70 c i will certify its own status and use of equipment to you to help administer the proposed program the public relations and communications department will not charge you for any services they may provide it is also expected that m's public relations and communications department will provide services re grant monies may not be applied to discharge a legal_obligation of a volunteer or anyone else and cannot result in any economic benefit to the volunteer the grants will not be earmarked for particular projects or purposes of the donee organization grants will be made for the general support of the donee organization with the condition that they not be used for lobbying intervention in a political campaign or to carry on any voter registration drive you have requested rulings that conducting this new program wilf not jeopardize your status under sec_501 of the code will not constitute an act of self-dealing under sec_4941 of the code and will not constitute a taxable_expenditure under sec_4945 of the code sec_170 of the code in defining charitable_contributions provides that charitable_contributions include contributions or gifts made to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes sec_170 of the code indicates that charitable purposes include with certain restrictions any exclusively religious charitable scientific literary or educational purpose or fostering national or international amateur sports competition or preventing cruelty to children or animals but only if no part of the net_earnings of the organization carrying on such activities inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_509 and describe the various types of organizations which are not private_foundations sec_4941 imposes a tax on each act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4941 of the code provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53 d -i a of the foundation and similar excise_tax regulations provides that for purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 for purposes of this section it is immaterial whether the transaction results in a benefit or detriment to the private_foundation sec_53 d -2 f of the regulations provides in part that the fact that a disqualified d2 re person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53 d -2 d of the regulations provides that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shail not be an act of self-dealing if they are furnished without charge sec_53 d -2 f of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing sec_4945 of the code imposes an excise_tax on each taxable_expenditure of a private_foundation sec_4945 of the code defines the term taxable_expenditure as including grants to an organization unless the organization is described in paragraph i or of sec_509 or is an exempt_operating_foundation it also includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-5 of the regulations provides that a grantee organization will be treated as a sec_509 organization if it is an organization described in sec_170 and the grant is made exclusively for charitable purposes as described in sec_170 c b sec_53_4945-6 of the regulations indicates that reasonable expenditures_for purposes of administrating a charitable program are not treated as taxable_expenditures as long as such costs are reasonable sec_4946 of the code describes a disqualified_person as including a substantial_contributor to a foundation sec_7701 a of the code defines the term person as inctuding an individual a_trust estate partnership_association company or corporation the information you have submitted establishes that you were created by m therefore m is a substantial_contributor to you you have proposed to establish a new program through which you will make grants to organizations which have been recognized as exempt under sec_50i c of the code and which are classified as public_charities under sec_509 and to governmental units described in section i70 c grants will be limited to those eligible entities which have received a designated amount of volunteer services from m's employees and retirees you have represented that you will take measures to ensure that the grantee organizations will qualify to participate in your program you have aiso represented that grants will be used for the general support of the donee and may not be used for lobbying intervention in a political campaign or in a voter registration drive furthermore grants cannot be applied to discharge a legal_obligation of a volunteer or anyone else or result in an economic benefit to the volunteer it is well established in the flaw of charity that an organization may qualify for exemption under sec_501 of the cade if it makes grants to other organizations described in sec_501 or to governmental entities described in sec_170 if made for exclusively public purposes accordingly the establishment of this program will not jeopardize your current status under sec_501 of the je re code however because you are a private_foundation you are subject_to the provisions of the chapter excise_taxes in particular the excise_tax imposed upon acts of self-dealing by sec_4941 and the excise_tax imposed upon taxable_expenditures by sec_4945 generally an act of self dealing may be present where the assets of a private_foundation are transferred to or used by or for the benefit of a disqualified_person it is not pertinent whether the transaction is beneficial or detrimental to the private_foundation based upon the information submitted it appears that the sole benefit that m receives through this program is the recognition it receives by reason of its employees or retirees performing volunteer work for recognized charities or governmental entities sec_4941 of the code specifically recognizes that an act of self-dealing is not present where a private_foundation only receives an incidental or tenuous benefit from an activity therefore an act of self-dealing within the meaning of sec_4941 of the code has not occurred in addition sec_53 d -2 d of the regulations provides that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self-dealing if the goods services or facilities are furnished without charge therefore whatever assistance you may receive from m or any of its various departments will not be considered an act of self-dealing a taxable_expenditure may occur where a private_foundation makes grants to other organizations however a taxable_expenditure is generally not present where the grantee organization is described in paragraph i or of sec_509 or is an exempt_operating_foundation a taxable_expenditure may also occur where a private_foundation expends funds for any purpose other than one specified in sec_170 it is clear that the program you have proposed will limit grants to organizations described in paragraph i or of sec_509 and that you have limited the purposes of your grants to those described in section i70 c b in addition sec_53_4945-5 of the regulations provides that a grantee organization will be treated as a sec_509 organization if it is an organization described in sec_170 and the grant is made exclusively for charitable purposes as described in sec_170 accordingly we have concluded that your grant making program will not be considered a taxable_expenditure within the meaning of sec_4945 furthermore sec_53_4945-6 of the regulations indicates that reasonable expenditures_for purposes of administrating a charitable program are not treated as taxable_expenditures accordingly based on your representations we have concluded that the expenditures you may incur either directly through m or through the entity you may hire to administer this program will not be taxable_expenditures therefore based on the information you have submitted we rule that conducting this new program will not jeopardize your status under sec_50i c of the code will not constitute an act of self-dealing under sec_4941 of the code and will not constitute a taxable_expenditure under sec_4945 of the code oy re this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent because this letter could help resolve any question about your exempt status you should keep it in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the ohio te_ge customer service office sincerely yours chai joseph chasin acting manager exempt_organizations technical group d2s
